Citation Nr: 9905044	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-32 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for immune deficiency (IgA 
and IgE immunoglobulin) to include as due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991, including service in the Persian Gulf War.  
This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  


FINDING OF FACT

The claim of entitlement to service connection for immune 
deficiency (IgA and IgE immunoglobulin) is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for immune 
deficiency (IgA and IgE immunoglobulin) is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
manifestation of immune deficiency (IgA and IgE 
immunoglobulin).  

The immune deficiency (IgA and IgE immunoglobulin) first 
presented in July 1993 as noted in a VA outpatient record 
that month and in a written statement from Daniel J. 
Stechschulte, M.D., a professor of medicine at the University 
Kansas Medical Center, who reported that he examined the 
veteran for a chief complaint of wheezing when going to bed 
at night.  This had never caused significant shortness of 
breath for her and she had never had an asthmatic attack.  
Her history was that she had had possible pneumonia in 1988, 
and as a child had had episodes of sinusitis and colds which 
were not atypical.  She also had a history of periodic 
episodes of "sinusitis", but really denied seasonal 
symptoms suggestive of allergic respiratory disease or 
allergic conjunctivitis.  Dr. Stechschulte further reported 
that in reviewing laboratory studies it was obvious that the 
veteran has an IgA deficiency; that a significant number of 
patients with IgA deficiency have increased respiratory and 
gastrointestinal symptoms, usually manifested by sinusitis 
and bronchitis, and/or respiratory infections, and/or 
recurrent episodes of diarrhea; and that it is possible that 
the exposure in late 1990 and early 1991 to environmental 
pollutants and irritants may have exacerbated her respiratory 
complaints, although it is impossible to document that 
possibility.  The physician further noted that the etiology 
of IgA deficiency is not known, but that etiologic theories 
consist of a viral infection, congenital abnormality, a 
genetic susceptibility, and possibly exposure to unidentified 
chemicals.  

The veteran's health records from Kansas State University for 
September 1993 reflect that the veteran had gone to the VA 
hospital in Topeka that summer with complaints of tiredness 
and general malaise and that a work-up at that time was 
essentially normal except for the unusual pattern of serum 
globulin in that there was a deficiency of IgA and IgE.  

The veteran testified in support of the claim during a 
hearing at the RO in March 1998 that she was exposed to 
pollutants continuously in the Persian Gulf with the smoke 
being so thick as to block the sun.  

No clinician has described a nexus between the veteran's 
current immune deficiency (IgA and IgE immunoglobulin) and 
service.  The RO denied the claim in July 1998 as being not 
well grounded because of the absence of a nexus between the 
claimed disorder and service.  


Analysis

The veteran is seeking service connection for immune 
deficiency (IgA and IgE immunoglobulin).  

In analyzing the claim, the legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail with respect to this claim and there is no duty to 
assist her further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court of Veterans Appeals (Court), lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of immune deficiency (IgA and 
IgE immunoglobulin) during her period of service.  Rather, 
immune deficiency (IgA and IgE immunoglobulin) was initially 
manifested in July 1993.  While the veteran claims that she 
developed the disorder during service, she has offered no 
competent evidence to establish such a relationship, other 
than her own unsubstantiated contentions.  The veteran is 
certainly capable of providing evidence of symptomatology, 
however, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge..."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors of 
a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

In his July 1993 statement, Dr. Stechschulte relates that the 
veteran's exposure to environmental pollutants and irritants 
"may have" exacerbated her respiratory complaints, although 
was impossible to document that possibility.  The Court has 
held that a physician's use of the term "may" is too 
speculative to render the claim well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Also, while the 
physician stated that it "may be" related, he further noted 
that it was impossible to document the possibility.  This 
equivocal statement is not sufficient to render the veteran's 
claim plausible.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Cf.  Molloy v. Brown, 9 Vet. App. 513 (1996).  Here, it is 
the judgment of the Board that Dr. Stechschulte's opinion is 
too speculative and does not render the claim plausible.  

Again, a well-grounded claim requires more than a mere 
assertion; the claimant must submit supporting evidence.  
Tirpak, 2 Vet. App. at 611.  Since the service medical 
records do not show the veteran having immune deficiency (IgA 
and IgE immunoglobulin) during service, and as the appellant 
has submitted no medical opinion or other competent evidence 
to show an IgA and IgE immunoglobulin deficiency is in anyway 
related to her period of service or to a service connected 
disorder, the Board finds that she has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

In reaching this decision the Board assumes that the veteran 
served in the theater of operations during the Persian Gulf 
War, however, even so assuming the provisions of 38 C.F.R. 
§ 3.317 (1998) regarding undiagnosed illnesses are not for 
application because her symptoms have been diagnosed as an 
IgA and IgE immunoglobulin deficiency, and they have not been 
associated with an undiagnosed illness.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for immune deficiency (IgA and IgE 
immunoglobulin) to include as due to undiagnosed illness is 
denied.  


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


